DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “based on a standard laser source” in line 4 of the claim. The limitation is newly added and the Applicant fails to point out where support for the limitation can be found in instant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (U.S. Patent Application Pub. 2016/0182181 A1) in view of Caton et al. (U.S. Patent Application Pub. 2006/0109877 A1) and Fontaine et al. (Fontaine et al., “Mode-Selective Dissimilar Fiber Photonic-Lantern Spatial Multiplexers for Few-Mode Fiber”, ECOC 2013, September 2013, IEEE).
Regarding claim 1, Jensen et al. teaches in FIG. 4 a Radio over Fiber (RoF) system where an analog fiber optic telecommunications link, comprising: a length of a multicore fiber. Jensen 
The combination of Jensen et al. and Caton et al. still fails to teach that the fiber can be a few mode fiber (FMF). Fontaine et al. teaches in FIG. 1 a fiber optic communication link comprising a spatial mode multiplexer, and a few mode fiber coupled to the spatial mode multiplexer.  Fontaine et al. teaches on page 1, left col. that N signals can be multiplexed in a FMF that support N modes. One of ordinary skill in the art would have been motivated to combine the teaching of Fontaine et al. with the modified system of Jensen et al. and Caton et al. 
Regarding claim 2, Fontaine et al. teaches in FIG. 1 a photonic lantern spatial multiplexer.
Regarding claim 3, Fontaine et al. teaches in FIG. 1 6 single mode inputs and the few mode fiber is a 6-mode fiber where 6 is greater than one mathematically as natural numbers.
Regarding claim 5, Fontaine et al. teaches in FIG. 3(c) that the output of the FMF contains a higher-order mode from the LP01 mode.
Allowable Subject Matter
Claims 6-9 are allowed.
Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive. 
The Applicant argues, “Canton's method is totally unrelated to the current invention. Canton teaches suppressing SBS by changing/broadening the input optical signal spectrum, leaving the link as the standard single-mode fiber (SMF). The current invention does not require broadening the input optical signal spectrum, but rather using few-mode fibers with larger mode areas. In fact, it might be possible to employ both the method by Canton and the current invention.” The argument is not persuasive. As Applicant admits, “We have previously provided arguments for why Jensen and Fontaine do not teach the disclosed technique.” Canton et al. is added based on Applicant’s previous arguments. Canton et al. is cited for teaching an optical power greater than 11 dBm which is required by claim 1. Therefore, Canton et al. is related to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl26 March 2021




/SHI K LI/Primary Examiner, Art Unit 2637